                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL



 Case No.: CV 19-04911-AB (JPRx)                                    Date:   September 12, 2019


 Title:         OneLegacy v. City of Monterey Park et al.




 Present: The Honorable             ANDRÉ BIROTTE JR., United States District Judge

                   Carla Badirian                                          N/A
                   Deputy Clerk                                       Court Reporter

          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Appearing                                   None Appearing

 Proceedings:              [In Chambers] Order Remanding Plaintiff’s State Law Claims


      On June 5, 2019, Defendants filed a Notice of Removal from the Superior Court,
County of Los Angeles. On August 12, 2019, the Court issued its order granting
Defendants’ Motion to Dismiss. In its Order, the Court declined to exercise
supplemental jurisdiction over Plaintiff’s state law claims. Accordingly, the Court
remands the action to the Superior Court, County of Los Angeles for further
proceedings.


         IT IS SO ORDERED.




CV-90 (12/02)                             CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                    1
